DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 10/04/2021.
	Claims 1, 5, 8, 12, 15, and 19 have been amended. Claims 1-20 remain pending in the application. 
Response to Amendment

The amendment filed 10/04/2021 has been entered. Claims 1, 5, 8, 12, 15, and 19 have has been amended. Claims 1-20 remain pending in the application. 
Applicant amendment to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 07/14/2021. The objection has been withdrawn in view of the amended Drawings.
Applicant amendment to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed on 07/14/2021. The objection has been withdrawn in view of the amended Claims.




Response to Arguments


 	Regarding Applicant’s arguments, on page 9-15 of the remark filed on 10/04/2021, on the newly added limitations of claims 1, 8 and 15: “the validation certificate being generated using one or more validation rules in the plurality of validation rules and
 the determining including determining validity of the received request using one or more validation rules in the plurality of validation rules 
wherein at least one of the storing and the preventing is performed in response to receiving a request to post the transaction to the blockchain network,” arguments are not persuasive.
Applicant argues on page 11 paragraphs 2-3 and page 12 paragraph 1 of the remarks filed on 10/04/2021 that the cited references fail to expressly or inherently disclose or make obvious the amended features incorporate the validation certificate being generated using one or more validation rules in the plurality of validation rules. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Magerkurth does not explicitly teach the newly added claimed limitation, however Bessonov teaches on Par. (0087) the use of validation certificates that correspond to a set of rules as well as on Par. (0067) that further teaches the validation certificates being based on smart contracts that adhere to a specific set of rules. Bessonov further discloses on Par. (0095) that the validation certificates are associated with complex rules of a smart contract that define examples such as allowing 
Applicant argues on page 10 paragraph 3, page 11 paragraphs 1 and 3 and page 12 paragraph 1 of the remarks filed on 10/04/2021 that the cited references fail to expressly or inherently disclose or make obvious the amended features teach that the determining including determining validity of the received request using one or more validation rules in the plurality of validation rules wherein at least one of the storing and the preventing is performed in response to receiving a request to post the transaction to the blockchain network. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Magerkurth teaches on Col. 17 (lines 13-25) determining the validity of a request once received by verifying the sender of the request and determining one or more permissions associated with the request that is sent by the sender. Magerkurth further discloses in Col. 3 (lines 46-65) that the transaction request is received and based on a permission level, this example teaches nodes in a blockchain network verifying the request and determining if it is a valid entity or not. Magerkurth also teaches the storing and the preventing in response to receiving a request on Col. 19 (lines 20-60) that disclose a validation of the request received followed by a determination if the node is associated with an appropriate permission, if this validity check is true and the request is transmitted and a block in a blockchain network is posted or sent to a plurality of node in the blockchain, if not the nodes 

However, newly added limitations to Claims 1, 8 and 15: “including a certificate number, a name of the validation certificate issuer, a timestamp, 
a signature including encrypted certificate number, name of the validation certificate issuer, and the timestamp, a transaction number, and a hashcode of the transaction,
 the request including a type of the transaction, a transaction information, and a payload containing full transaction information, the full transaction information being encoded in the validation certificate.” argument is persuasive. 
Therefore, the 35 U.S.C. 103 rejection Magerkurth et al. (U.S No. 10,824,759) in view of Bessonov et al. (U.S Pub. No. 20200084046) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Dilles et al. (U.S Pub. No. 20200374129) and Carrott et al. (U.S Pub. No. 20200266996), in conjunction with Magerkurth et al. (U.S No. 10,824,759) and Bessonov et al. (U.S Pub. No. 20200084046). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Pages 9-15, regarding allowance of the application. Examiner asserts that claims 1-20 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Magerkurth et al. (U.S No. 10,824,759, hereinafter referred to as "Magerkurth"),  Bessonov et al. (U.S Pub. No. 20200084046, hereinafter referred to as “Bessonov”), Dilles et al. (U.S Pub. No. 20200374129, hereinafter referred to as “Dilles”) in further view of Carrott et al. (U.S Pub. No. 20200266996, hereinafter referred to as “Carrott”)

Regarding Claim 1 (Currently Amended), Magerkurth teaches a computer-implemented method, comprising: executing a received request to validate a transaction in accordance with one or more ….. rules in a plurality of …. rules; (Page: Abstract “According to certain aspects, a transaction request indicating a sale made by an agent of the entity may be received at a first node.”; receiving request to validate a transaction (transaction request)), (Page 24 Col 6 lines 53-65 “The systems and methods disclosed herein also include performing actions utilizing the distributed consensus achieved through the blockchain. In particular, these actions may be executed by smart contracts. A smart contract is a computer protocol that enables the automatic execution and/or enforcement of an agreement between different parties”; executing (execution)), (Page 25 Col 8 lines 15-30 “Node A 104A, issues a request to the central authority 102 to perform an action on data stored in the central ledger 108. This request may be a request to create, read, update, or delete data that is stored in the central ledger 108.”; request associated with one or more …. rules (create, read update etc.)), (Page 23 Col 3 lines 45-65 “verifying the transaction request may include one or more of: (1) accessing a consensus rule associated with the transaction request and shared by the plurality of nodes, the consensus rule indicating a set of authorized sources, and (2) verifying the transaction request based on determining that the source is included in the set of authorized sources; [..] receiving, via the network from at least a portion of the plurality of nodes, an indication that the transaction request is verified;”; receiving request to validate (verifying the transaction request) that is in accordance with one or more …. rules (consensus rule)), (Page 27 Col 11 lines 19-27 “To this end, each node may each be associated with a set of permissions stored at a database accessible to the blockchain management node 106. Accordingly, the blockchain management node 106 may cross-reference the sender of the transaction (e.g., the processing node 104A) against the permissions database to ensure that the sender had the authority to send the transaction.”; in a plurality of …… rules (set of permissions)), (Page 35 Col. 35 lines 8-22 “with the first node receiving (1005) a transaction request initiated by a source and indicating a policy payment for an insurance policy held by the source. In certain embodiments, the policy payment may be a periodic payment (e.g., a monthly payment) that may be necessary to keep the insurance policy in force [..] the first node may verify the transaction request by verifying an identify of the source. In one embodiment, the first node may access a consensus rule associated with the transaction request and shared by the plurality of nodes”; executing the received request to validate transaction (receiving a transaction request to be verified) associated with one or more …. rules (a policy))
generating, based on the executed validation request, a …. certificate associated with the transaction;  (Page 27 lines 29-40 “the processing node 104A may include a digital signature when sending the transaction. The digital signature may include an identifier of the processing node 104A as encrypted by a private key for the processing node 104A.”; … certificate (digital signature) associated with validation request (transaction)), (Page 33 Col 24 lines 35-55 “the transaction may also include a digital signature associated with the node that transmitted the transaction”; validation request (transaction request) associated (includes) a …. certificate (digital signature)), (Page 32 Col 21 lines 20-35 “ the first node may validate the request to provide access to the documents subject to review by an auditor. In one aspect, validation may involve determining a permission level associated with the node that transmitted the request (the “requesting node) [..] the request may also include a digital signature associated with the node that transmitted the request”; validation request (request may be validated by node) associated with ….. certificate (request of transactions including digital signature)), (Page 29 Col. 16 lines 40-555 “ The blockchain management node 106 may then generate (458) a transaction that includes [..] a digital signature in the transaction. The digital signature may be based upon the private key of the blockchain management node 106.”; generating …… certificate (digital signature) associated with transaction))
determining a validity of the ….. certificate; (Page 27 Col 11 lines 29-40 “validation may involve comparing the unencrypted identity included in a digital signature of the transaction to a known identity of the sending node. [..] If the transaction is not validated [..] when the unencrypted digital signature”; determining a validity of the ….. Certificate (digital signature))
the determining including determining validity of the received request using …… rules in the plurality of ….. rules; (Col. 17 lines 13-25 “may verify the request is a valid request. In one aspect, the blockchain management node 106 may attempt to verify that the sender of the request (in the depicted scenario, the accessing node 104B) is an appropriate entity to send the request. [..] to determine one or more permissions associated with the requesting node. If the requesting node has insufficient permissions to grant access to the data associated with the new smart contract (or any determining validity of the received request (verify request is valid) using one or more validation rules (determine one or more permissions associated with the request)) (Col. 3 lines 46-65 “receiving, via the network from at least a portion of the plurality of nodes, an indication that the transaction request is verified; verifying that the source is in good standing with the entity; authenticating the source of the transaction request using a digital signature associated with the source; determining, based on a permission level of the first node, that the first node has sufficient permission to submit the transaction request;” validity of received request (receiving transaction request then verifying) using one or more validation rules (determining based on permissions))
and storing the transaction on a blockchain network upon determining that the ….. certificate and the received request are valid, (Page 27 Col. 11 lines 40-55 “ if the transaction is validated, such as when the data included in the transaction is consistent with data stored in the blockchain and/or the digital signature included in the transaction is verified, the blockchain management node 106 may compile (408) the transaction, as well as any number of other transactions, into a block of transaction to be included in the blockchain.”; storing the transaction on a blockchain network upon determining the ….. certificate is valid (if the transaction is validated [..] and/or the digital signature included in the transaction if verified)), (Col. 16 lines 64-67 and Col. 17 lines 13-25 “the accessing node 104B transmits a request to the blockchain management node 106 to gain access the data [..] the blockchain management node 106 may verify the request is a valid request. In one aspect, the blockchain management node 106 may attempt to verify that the sender of the request”; received request are valid (transmitted request received by block chain management node that verifies the request is valid))
and preventing storage of the transaction on the blockchain network upon determination that at least one of ….. the certificate and the received request is invalid. (Page 27 Col. 11 lines 40-55 “ If the transaction is not validated, such as when the data included in the transaction is inconsistent with data stored in the blockchain and/or when the unencrypted digital signature does not match the identity of the sending node, the blockchain management node 106 may discard the transaction. As a result, the invalid transaction is never included within the blockchain.”; preventing storage of transaction (discarding transaction [..] invalid transaction never included within blockchain)) correlating to invalid ….. certificate (digital signature does not match)), (Page 28 Col. 14 lines 48-55 “If the blockchain management node 106 fails to validate the permissions and/or digital signature associated with the sending node, the blockchain management node 106 may discard the new account transaction.”; preventing storage of transactions (may discard [..] transaction) upon determination that the …. certificate is invalid ( if [..] fails to validate the [..] digital signature)), (Col. 17 lines 13-34 “the blockchain management node 106 may verify the request is a valid request. In one aspect, the blockchain management node 106 may attempt to verify that the sender of the request [..] If the requesting node has insufficient permissions to grant access to the data associated with the new smart contract (or any smart contract), the blockchain management node 106 may discard the request.”; received request is invalid (requesting node has insufficient [..] discard request))
wherein at least one of the storing and the preventing is performed in response to receiving a request to post the transaction to the blockchain network, (Col. 19 lines 20-60 “the first node may validate the request to provide access to the policy data. In one aspect, validation may involve determining a permission level associated with the node that transmitted the request (the “requesting node) and/or the particular node that is to receive access. If either the node that transmitted the request or the particular node is not associated with an appropriate permission level, the first node may discard the request. [..] the first node may generate a transaction indicating both the particular node that is to receive access to the policy data and the private key for the new smart contract [..] the first node may compile the transaction including the private key for the new smart contract into a second block of the blockchain [..] the first node may distribute the second block to one or more nodes of the blockchain”; storing and preventing is performed in response to receiving a request (transmitted request is verified, if not valid request is discarded (preventing), if request is valid storing is performed (transaction complied into second block of blockchain and distributed to one or more nodes (post transaction to the blockchain network))
However Magerkurth does not explicitly teach a validation certificate and one or more validation rules in a plurality of validation rules, the validation certificate being generated using one or more validation rules in the plurality of validation rules and
Wherein Bessonov teaches a validation certificate (Par.  (0087) “The business 406 provides personalized offers and rewards for users or other businesses and can validates the authenticity of user data using validation certificates [..] Once data has been verified, the validator 405 generates a signed certificate of validity, the validation validation certificates), (Par. (0006) “that a method for validating data and attesting to its accuracy in a secure distributed environment can be implemented using validation certificates for encrypted user data in a datastore [..] can store then by storing the encrypted user data fields in a datastore such as a blockchain,”; validation certificate correlating to blockchain)), (Par. (0008) “The validation data can be stored by storing the validation certificate in the open public decentralized storage or on the blockchain in association with the digital signature”; validation certificate correlating to blockchain))
and one or more validation rules in a plurality of validation rules. (Par. (0087) “The business 406 can executes smart contracts to ensure the certificate restrictions or other rules of the validation certificates are upheld.”; one or more validation rules (rules of the validation certificate)), (Par. (0095) “This can be achieved by encoding specific information in the certificates of validity (e.g. expiration data) and by coding more complex rules as a smart contract that must be executed each time the data/certificate pair is used. Smart contracts allow the encoding of complex use rules such as: “Only allow the certificate to passed to and used by one additional business”, or “Only allow this certificate to be used by businesses that meet criteria X”.”; plurality of validation rules (only allow [..] one additional business [..] only allow [..] meets criteria X))
the validation certificate being generated using one or more validation rules in the plurality of validation rules and (Par. (0087) “The business 406 provides personalized offers and rewards for users or other businesses and can validates the authenticity of user data using validation certificates. The business 406 can executes smart contracts to ensure the certificate restrictions or other rules of the validation certificates are upheld”; validation certificate using one more validation rules (validation certificates corresponding to rules)), (Par. (0067) “The validation certificate 324 can include certificate smart contracts 325 and certificate restrictions 326. The certificate restrictions 326 can specify when the validation certificate is valid and for whom it is valid”; validation certificate being generated using one or more validation rules (validation certificate includes smart contracts)), (Par. (0095) “certificates of validity (e.g. expiration data) and by coding more complex rules as a smart contract that must be executed each time the data/certificate pair is used. Smart contracts allow the encoding of complex use rules such as: “Only allow the certificate to passed to and used by one additional business”, or “Only allow this certificate to be used by businesses that meet criteria X””; smart contract corresponding to validation rules)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bessonov within the teachings of Magerkurth because of the analogous concept of checking the validity of certificates in accordance to a set of rules in a blockchain network. Bessonov includes an implementation of validation certificates and one or more validation rules in a plurality of validation rules, this is significant because by utilizing validation certificates correlating to a set of rules blockchain members can independently verify and audit transaction on the blockchain and prevent the posting or publishing of invalid transaction through the use of these access rules, permission or privileges corresponding to the certificates. By utilizing validation certificates multiple nodes and users accessing the blockchain can be ensured the data is accurate as well as the request to store the transaction is not 
The motivation to combine these references is because by implementing validation certificates and corresponding validation rules it allows the blockchain network to have an effective and efficient process of checking the validity of transaction and in return protecting multiple nodes from harm and vulnerability. By utilizing the validation certificate based on validation rules, wrongful access and unnecessary risk will be eliminated and the confidential data of users can be recorded authentically and accurate thus promoting more free flowing interaction of nodes in the blockchain that is securely protected. This becomes vital for instances such as financial or sales order transactions and creates an indicator to users in the blockchain of whether integrity and trust is maintained in the system based on allocated rules relating to the certificates. 
However Magerkurth and Bessonov do not explicitly teach including a certificate number, a name of the validation certificate issuer, a timestamp, a signature including encrypted certificate number, name of the validation certificate issuer, and the timestamp, a transaction number, and a hashcode of the transaction.
Wherein Dilles teaches including a certificate number, a name of the ……. certificate issuer, a timestamp, (Par. (0375) “The signed 526 digital-ID-certificate 520 also includes certificate metadata 528  necessary for signature validation including but not limited to issuer name, serial number, validity period, and signature algorithm.”; certificate including certificate number (serial number), a name of validation certificate issuer (issuer name) a timestamp (validity period))
a signature including encrypted certificate number, name of the …… certificate issuer, and the timestamp, a transaction number, and a hashcode of the transaction (Par. (0376) “public key signature 526 is created as known in the art using the private key 189 of verifier server 180 and asymmetric encryption of the cryptographic digest of the contents of the certificate 520 before signing (including the concatenated PII field hash values 522)”; signature (signature is created) including certificate number, name of validation certificate issuer, and the timestamp (contents of the certificate)), (Par. (0444) “Transaction details include the merchant 50 account, purchase amount, date/time and optionally, a transaction number or callback (routing information).”; transaction number), (Par. (0507-0512) “an independent asymmetric-key signature (IAKS). For use of independent asymmetric-key signatures, verifier server 180 may perform the following alternative steps (alternative to steps 446 and 448) during certification: [0508] 1. Certify steps: [0509] 1.1. Prepare a high-entropy verification identification common-claim-set. This data is the serialization (e.g. JSON for JWT, or alternately DER ASN.1, or XML for XMLDSIG, etc.) of a combination of attributes (key-value pairs, properties, elements) unique to the issuance of a digital ID certification step 448), including: [0510] 1.1.1. a description of the protecting algorithm (e.g. “RS256” or “Sha256withRSA” or “1.2.840.113549.1.1.11”), [0511] 1.1.2. a description of the verification transaction (e.g. a transaction number), [0512] 1.1.3. a description of the ID-holder 20 (e.g. a public-key fingerprint, SPKI, digital certificate)”; transaction number corresponding to signature)), (Par. (0450) “the fee transaction details (amount, time, hash)”; hashcode of the transaction (transaction corresponding to hash))

However Magerkurth, Bessonov and Dilles do not explicitly teach the request including a type of the transaction, a transaction information, and a payload containing full transaction information, the full transaction information being encoded in the validation certificate.
the request including a type of the transaction, a transaction information, and a payload containing full transaction information, the full transaction information being encoded in the ….. certificate. (Par. (0061) “The user request can be any activity for which another entity might require a signature of the user. For example, the user request can be a request to withdraw funds from a financial institution, a request to pay a merchant for a good or service, a request for access to a restricted asset (such as information, a physical space, a virtual space), a request to execute a document, such as a legal document, etc.”; request including a type of transaction (withdraw, pay, execute document etc.)), (Par. (0070) “Therefore, the one-time-use electronic signatures are calculated using two-part data, one part of which is only maintained by the financial institution and one part of which is associated with the user request. For example, one number of such two-part data can be a transaction amount (a withdrawal amount, a purchase amount, a deposit amount, etc.), which is part of the user request, and another number of such two-part data can be post-transaction user account balance, such as an ending balance of a user's account after deposit”; request corresponding to type of transaction)), (Par. (0013) “In response to the user request, the application generates a modified request containing some or all of the data from the user request, data from the optional application sequencer (of the previously mentioned synchronized sequencers, if used), and portions or all of the encrypted data stored on the device.”; a payload containing full transaction information (all of the data corresponding to request)), (Par. (0089) “where the provider computerized system 324 communicates with third parties 308 and the user 300 to obtain and maintain information that includes data relating to a specific transaction 342 request corresponding to transaction information (communication to obtain information that includes data relating to a specific transaction), (Par. (0089) “a specific transaction 342 (e.g., deposit/withdrawal amount, transaction details, time/date stamp, etc.), the user's name, address, e-mail, social security number, etc., 344, the user's account number(s) 346 or other similar account information, the user's account balance(s) 348, etc. This data (342-348) along with data from the provider sequencer 340 is encoded by an encoder 350 to generate the one-time-use electronic signature)” ; full information (transaction information including social security number, time, account numbers, balances etc.) being encoded in the validation certificate (encoded in a signature))), (Par. (0067) “electronic signature can vary depending upon the transaction type [..] electronic signature can encode the third party's name, location, account number, etc. Further, for more significant transactions, even more data can be encoded in the one-time-use electronic signature, such as: a legal description of real estate being purchased, a description of all (or at least significant) contractual terms, a description of specifics of the item being purchased (e.g., model number/name, serial number, color, size, etc.” full transaction information being encoded in the validation certificate (signature corresponding to encoded transaction data)), (Par. (0038) “e-signature is generated by the financial institution using a methodology that encodes elements of customer's information, transaction information, time and date, transaction payment amount, and the customer's agreement to the binding use of the e-signature.”; encoded full transaction information (customer information, time, day, payment amount etc.)  Corresponding to signature))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Carrott within the teachings of Magerkurth, Bessonov, and Dilles because of the analogous concept of checking the validity of certificates corresponding to transactions. Carrott includes the request comprising of a type of transaction, transaction information, payload with full transaction information, and encoding the full transaction information in the certificate. This is important because by including all that information in the request the user would then be able to thoroughly identify whether the sender of the request is indeed the authorized entity in communication. This prevents unnecessary risk and vulnerability as well as possible impersonation of a sender that would then illegitimately have access based on the request. This implementation only allows the valid request corresponding to the type of transaction, information and payload to be able to pass. By also encoding in the certificate the full transaction information is provides another indication to the user the validity of the certificate that is transmitted and in return prevents members of financial institutions from communicating with invalid transactions thus maintaining the integrity of the system.   




Regarding Claim 2 (Original), the combination of Magerkurth, Bessonov, Dilles and Carrott teach the method of claim 1, Magerkurth further teaches the method according to claim 1, further comprising transmitting the …… certificate to the blockchain network upon determining that the …. certificate is valid, wherein the transaction is stored on the blockchain network upon verification of the …. certificate by the blockchain network. (Page 27 Col. 11 lines 40-55 “ if the transaction is validated, such as when the data included in the transaction is consistent with data stored in the blockchain and/or the digital signature included in the transaction is verified, the blockchain management node 106 may compile (408) the transaction, as well as any number of other transactions, into a block of transaction to be included in the blockchain.”; storing the transaction on a blockchain network upon determining the …. certificate is valid (if the transaction is validated [..] and/or the digital signature included in the transaction if verified)), (Page 31 Col. 19 lines 30-45 “If either the node that transmitted the request or the particular node is not associated with an appropriate permission level, the first node may discard the request. In some embodiments, the request may also include a digital signature associated with the node that transmitted the request. In these embodiments, the first node may attempt to decrypt the digital signature using a public key for the node the transmitted the request. If the first node is unable to decrypt the digital signature, the first node may discard the request.”; transmitting ….. certificate (request with digital signature) to node on the blockchain network)), (Page 23 Col. 3 lines18-30 “The blockchain may be maintained by a plurality of nodes connected via a network, each of the plurality of nodes maintaining a nodes in blockchain network))
However Magerkurth, Dilles and Carrott does not explicitly teach the validation certificate.
Wherein Bessonov teaches the validation certificate (Par.  (0087) “The business 406 provides personalized offers and rewards for users or other businesses and can validates the authenticity of user data using validation certificates [..] Once data has been verified, the validator 405 generates a signed certificate of validity, the validation certificate.”; validation certificates), (Par. (0006) “that a method for validating data and attesting to its accuracy in a secure distributed environment can be implemented using validation certificates for encrypted user data in a datastore [..] can store then by storing the encrypted user data fields in a datastore such as a blockchain,”; validation certificate correlating to blockchain)), (Par. (0008) “The validation data can be stored by storing the validation certificate in the open public decentralized storage or on the blockchain in association with the digital signature”; validation certificate correlating to blockchain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bessonov within the teachings of Magerkurth, Dilles and Carrott for the reasons stated above in independent claim 1. 

Regarding Claim 3 (Original), Magerkurth does not explicitly teach the method according to claim 1, further comprising generating an error message upon determination of at least one of the following: that the validation certificate is invalid, that 
Wherein Bessonov teaches the method according to claim 1, further comprising generating an error message upon determination of at least one of the following: that the validation certificate is invalid, that the transaction transmitted to the blockchain network does not include the validation certificate, and any combination thereof. (Par. (0081) “a method for checking the validity of a validation certificate [..] Checking the validity of the validation data can also include ensuring that the certificate restrictions are obeyed and that none of the certificate restrictions indicate that the validation certificate is invalid [..] and may instead return an error message”; generating an error message upon determining validation certificate is invalid))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bessonov within the teachings of Magerkurth, Dilles and Carrott because of the analogous concept of checking the validity of certificates in accordance to a set of rules in a blockchain network. Bessonov includes a process of generating an error message upon determining that the validation certificate is invalid. This is significant because it provides an indicator and reliable communication to peers in the blockchain about possible fraudulent activity or possible vulnerability and/or risk. By generating an error message multiple nodes in the blockchain network can be aware of the invalid validation certificate and in return protect transaction in the blockchain from being exposed or exploited. 



Regarding Claim 4 (Original), the combination of Magerkurth, Bessonov, Dilles and Carrott teach the method of claim 1, Magerkurth further teaches the method according to claim 1, wherein the …. certificate includes at least one of the following: a certificate identifier, an identifier of a requestor requesting the certificate, a certificate timestamp, an identifier of an issuer of the certificate, a sequence number of the certificate, and any combination thereof. (Page 27 Col. 11 lines 29-40 “ the processing node 104A may include a digital signature when sending the transaction. The digital signature may include an identifier of the processing node 104A as encrypted by a private key for the processing node 104A”; … certificate (digital signature) includes certificate identifier (digital signature may include an identifier))
However Magerkurth, Dilles and Carrott does not explicitly teach the validation certificate.
the validation certificate (Par.  (0087) “The business 406 provides personalized offers and rewards for users or other businesses and can validates the authenticity of user data using validation certificates [..] Once data has been verified, the validator 405 generates a signed certificate of validity, the validation certificate.”; validation certificates), (Par. (0006) “that a method for validating data and attesting to its accuracy in a secure distributed environment can be implemented using validation certificates for encrypted user data in a datastore [..] can store then by storing the encrypted user data fields in a datastore such as a blockchain,”; validation certificate correlating to blockchain)), (Par. (0008) “The validation data can be stored by storing the validation certificate in the open public decentralized storage or on the blockchain in association with the digital signature”; validation certificate correlating to blockchain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bessonov within the teachings of Magerkurth, Dilles and Carrott for the reasons stated above in independent claim 1. 


Regarding Claim 5 (Currently Amended), the combination of Magerkurth, Bessonov, Dilles and Carrott teach the method of claim 1, Magerkurth further teaches the method according to claim 1, wherein the generating includes generating a new …. certificate in accordance with the one or more …. rules in the plurality of ….. rules. (Page 31 Col. 19 lines 45-55 “ the first node may generate a transaction indicating both the particular node that is to receive access to the policy data and the generating a new ….. certificate (new smart contract with digital signature) associated with one or more …. rules (access to policy data)), (Page 30 Col. 18 lines 38-50 “The method 500 may begin with the first node detecting (505) that a new smart contract associated with a policy has been created. The policy may be an insurance policy or any other type of policy that is associated with personal information of the policyholder. In one aspect, the new smart contract may be created when the policy is opened and/or when the policyholder applies for the policy. In some embodiments, detecting that the new smart contract has been created my include detecting a request to generate the new smart contract.”; new ….. certificate (new smart contract with digital signature) in accordance to one or more ….. rules (policy/policy data)), (Page 31 Col. 19 lines 31-45 “the first node may validate the request to provide access to the policy data. In one aspect, validation may involve determining a permission level associated with the node that transmitted the request (the “requesting node) and/or the particular node that is to receive access. If either the node that transmitted the request or the particular node is not associated with an appropriate permission level,”; policy data corresponding to …… rules (permissions)), (Page 30 Col. 17 lines 13-25 “to this end, the blockchain management node 106 may query a permissions database (not depicted) to determine one or more permissions associated with the requesting node”; plurality of …. rules (permissions)) (Page 28 Col 14 lines 18-30 “the processing node 104A may generate (432) a new account transaction that includes the one or more documents. According to new transaction with ….. certificate (digital signature))
However Magerkurth, Dilles and Carrott does not explicitly teach the validation certificate and the one or more validation rules in a plurality of validation rules.
Wherein Bessonov teaches the validation certificate (Par.  (0087) “The business 406 provides personalized offers and rewards for users or other businesses and can validates the authenticity of user data using validation certificates [..] Once data has been verified, the validator 405 generates a signed certificate of validity, the validation certificate.”; validation certificates), (Par. (0006) “that a method for validating data and attesting to its accuracy in a secure distributed environment can be implemented using validation certificates for encrypted user data in a datastore [..] can store then by storing the encrypted user data fields in a datastore such as a blockchain,”; validation certificate correlating to blockchain)), (Par. (0008) “The validation data can be stored by storing the validation certificate in the open public decentralized storage or on the blockchain in association with the digital signature”; validation certificate correlating to blockchain))
and the one or more validation rules in the plurality of validation rules. (Par. (0087) “The business 406 can executes smart contracts to ensure the certificate restrictions or other rules of the validation certificates are upheld.”; one or more validation rules (rules of the validation certificate)), (Par. (0095) “This can be achieved by encoding specific information in the certificates of validity (e.g. expiration data) and by coding more complex rules as a smart contract that must be executed each time the data/certificate pair is used. Smart contracts allow the encoding of complex use rules plurality of validation rules (only allow [..] one additional business [..] only allow [..] meets criteria X))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bessonov within the teachings of Magerkurth, Dilles and Carrott for the reasons stated above in independent claim 1. 


Regarding Claim 6 (Original), the combination of Magerkurth, Bessonov, Dilles and Carrott teach the method of claim 1, Magerkurth further teaches the method according to claim 5, further comprising transmitting the generated new ….. certificate to the blockchain network; (Page 29 Col. 15 lines 13-25 “After including the indication as to whether the new account holder is legally permitted to open the new account in the new account transaction, the blockchain management node 106 may compile (440) the transaction into a new block of the blockchain. The blockchain management node 106 may then transmit (442) the block (and a solution to the corresponding cryptographic puzzle) to one or more nodes of the blockchain”; transmitting ….. certificate (new account transaction)), (Page 28 Col. 14 lines 18-25 “the processing node 104A may apply a digital signature to the new account transaction. The digital signature may be an identity of the processing node 104A that is encrypted using a private key of the processing node 104A.”; new account transaction associated with …. certificate (digital signature)),
and storing the transaction on the blockchain network using the generated new ….. certificate. (Page 29 Col. 15 lines 12-25  “After including the indication as to whether the new account holder is legally permitted to open the new account in the new account transaction [..]The one or more nodes may then verify [..] a consensus to add the new block to the blockchain”; storing the transaction (new account transaction) on the blockchain network (adding the new block to the blockchain) using new …. certificate (digital signature associated with new account transaction being verified))
However Magerkurth, Dilles and Carrott does not explicitly teach the validation certificate.
Wherein Bessonov teaches the validation certificate (Par.  (0087) “The business 406 provides personalized offers and rewards for users or other businesses and can validates the authenticity of user data using validation certificates [..] Once data has been verified, the validator 405 generates a signed certificate of validity, the validation certificate.”; validation certificates), (Par. (0006) “that a method for validating data and attesting to its accuracy in a secure distributed environment can be implemented using validation certificates for encrypted user data in a datastore [..] can store then by storing the encrypted user data fields in a datastore such as a blockchain,”; validation certificate correlating to blockchain)), (Par. (0008) “The validation data can be stored by storing the validation certificate in the open public decentralized storage or on the blockchain in association with the digital signature”; validation certificate correlating to blockchain))




Regarding Claims 8-13, claims 8-13 are system claims that recite similar limitations to the method claims of 1-6 and the teachings of Magerkurth, Bessonov, Dilles and Carrott address all the limitations discussed in claims 1-6 and are thereby rejected under the same grounds.

Regarding Claims 15-19, claims 15-19 are computer program product  claims that recite similar limitations to the method claims of 1-6 and the system of claims of 8-13 and the teachings of Magerkurth, Bessonov, Dilles and Carrott address all the limitations discussed in claims 1-6 and 8-13 and are thereby rejected under the same grounds.


Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Magerkurth et al. (U.S No. 10,824,759, hereinafter referred to as "Magerkurth") and Bessonov et al. (U.S Pub. No. 20200084046, hereinafter referred to as “Bessonov”), Dilles et al. (U.S Pub. No. 20200374129, hereinafter referred to as “Dilles”) and Carrott et al. (U.S Pub. No. 20200266996, hereinafter referred to as “Carrott”) in further view of Castelnuovo et al. (U.S Pub. No. 20120210123, hereinafter referred to as “Castelnuovo”)

Regarding Claim 7 (Original), the combination of Magerkurth, Bessonov, Dilles and Carrott does not explicitly teach the method according to claim 1, wherein the generated validation certificate is a previously generated validation certificate.
Wherein Castelnuovo teaches the method according to claim 1, wherein the generated validation certificate is a previously generated validation certificate. (Par. (0046) “By sending the previously generated certificate, the validation server 520 may be able to confidently trust the date of original certificate issuance.”; previously generated validation certificate (certificate correlating to validation server))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Castelnuovo within the teachings of Magerkurth, Bessonov, Dilles and Carrott because of the analogous concept of checking the validity of certificates in correlation to a request of a computer system in a network. Castelnuovo includes a process in which the generated validation certificate is a previously generated validation certificate, this is important because it provides clarity to the multiple nodes in the blockchain network by allowing users to compare previously received data such as validation certificates to other transactions received. This leads to a more effective checking of validity of transactions correlating to validation certificates and allows user to be able to independently verify and audit transactions more properly and efficiently. This in return protects the blockchain network as a whole by preventing members from posting invalid transactions because the user will be aware and able to 
The motivation to combine these reference is by generating the validation process is a previously generated validation certificate the user can be ensured that transactions such a financial or sales order stored in the blockchain have a high level of credible and trust and the integrity of the system is maintained. This promotes free flowing a secure interaction in the blockchain network by assuring users that certificates correlating to transaction are authentic and compared with previous generated certificates, this in return leads to high confidence in the system and strong preventive measures from harm or risk. 

Regarding Claims 14 and 20, claims 14 and 20 recite similar limitations to claim 7 and the teachings of Magerkurth, Bessonov, Dilles, Carrott and Castelnuovo address all the limitations discussed in claim 7 and are thereby rejected under the same grounds.




Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

DABBIERE; Alan (U.S. Pub. No. 20140282869) “CERTIFICATE BASED PROFILE CONFIRMATION”. Considered this reference because it addressed the use of certificates in regards to a request for storage on a device and a set of access rules needed in correlation to the certificate.

YANG; KAN (U.S Patent. No. 20200059354) “BLOCKCHAIN-BASED DECENTRALIZED PUBLIC KEY MANAGEMENT SYSTEM”. Considered this application because it relates to the utilization of a decentralized database storage or blockchain and the use of digital certificates in the validation process corresponding to sets of access rules for control.

Greven; Boris (U.S Pub. No. 20210105148) “COLLABORATION HUB WITH BLOCKCHAIN VERIFICATION”. Considered this application because it is related work of the assignee that addressed the use of blockchains with a request and checking of the validity and integrity of the request to authenticate access and legitimacy of multiple nodes/clients in the network. 






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        

/ELENI A SHIFERAW/           Supervisory Patent Examiner, Art Unit 2497